Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 7, 2022

                                      No. 04-21-00533-CV

               IN THE ESTATE OF MAGDALENE B. MZYK, DECEASED

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 21-01-00010-CVK
                         Honorable Joel B. Johnson, Judge Presiding


                                         ORDER
          On March 2, 2022, we abated this appeal and remanded it to the trial court for entry of
a final judgment. We ordered appellant “to ensure that a supplemental clerk’s record with a final,
appealable order or severance order is filed in this court within THIRTY DAYS of the date of
this order.” We also ordered appellant “to file a report informing the court of the status of this
case” if the trial court did not sign a final judgment within that time. On March 4, 2022,
appellant filed a report indicating that the trial court had not yet signed a final order, but the
parties are in the process of scheduling a hearing and “[i]t is anticipated that a final judgment
will be signed within 30 days from the date of this Report.” Appellant requested that we continue
the abatement “pending the trial court’s disposition of the parties’ respective claims for
attorney’s fees and entry of final judgment.”

        After consideration, we GRANT appellant’s request and extend the abatement of this
appeal until May 17, 2022. We ORDER the parties to file a status update by May 17, 2022. We
ORDER that this case will be reinstated on the court’s docket by May 23, 2022.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2022.

                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court